Memorandum.
The orders of the Appellate Division should be affirmed, with costs. The court affirms on the authority of Matter of Bank of Manhattan Co. (Murphy) (293 N. Y. 515). While petitioner Banks make a cogent argument that section 4 of article XVI of the State Constitution should be reviewed in the light of its legislative history at the 1938 Constitutional Convention, the argument is insufficient to move the court to disregard principles of stare decisis. The Bank of Manhattan case was decided in 1944. An effort in the 1967 Constitutional Convention to amend the Constitution and apparently to avoid the result in the Bank of Manhattan case was of course rejected along with the entire proposed Constitution (see XI Proceedings of New York State Constitutional Convention —1967 — Doc. No. 54, p. 16; Doc. No. 60, art. X, § 4 of the proposed Constitution, p. 31). Since the case was decided the legislation providing for the State sales tax, and like sales taxes for the benefit of subdivisions of the State (L. 1965, ch. 93), was enacted obviously in reliance on the ruling of the Bank of Manhattan case. It is notable, too, that recent Federal legislation has eliminated the problem for the future.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Babin and Stevens concur in memorandum.
In each case: Order affirmed.